NOTE: This order is n0nprecedential.
United States Court of AppeaIs
for the Federal Circuit
SUSAN F. BEARD,
Plaintiff-Appellee,
V.
UNITED STATES,
Defendcmt-Appellant.
2011-5107 .
Appea1 from the United States C0urt of Federal
Clain1s in case no. 10-CV-577, Judge Char1es F. LettoW.
ON MOTION
Before BRYSoN, SoHALL, and PRosT, Circu,1Lt Judges.
SCHALL, Circuit Ju,dge.
ORDER
The United StateS moves for a stay, pending appea1,
of proceedings in an action filed by Susan F. Beard in the
United States Court of Federa1 Clairns in which Beard

BEARD V. US 2
seeks a refund of payments made to the Internal Revenue
Service (IRS) on penalties imposed against Beard under
26 U.S.C. §6672 for unpaid employment taxes Beard
opposes the motion. The government replies.
The government’s appeal, which is interlocutory and
was filed pursuant to 28 U.S.C. § 1292(a), is from a deci-
sion by the Court of Federal Claims that (1) under 26
U.S.C. § 6331 enjoined the government from proceeding in
a later-filed case against Beard in the United States
District Court for the Western District of Texas for collec-
tion of the same employment tax penalties and (2) denied
the governments motion to suspend the Court of Federal
Claims case until completion of the district court case.
Beard v. United States, 99 Fed. Cl. 147 (2011). The Court
of Federal Claims subsequently denied a motion by the
government for a stay of proceedings pending appeal.
The party requesting a stay bears the burden of show-
ing that the circumstances justify an exercise of the
court’s discretion based on consideration of four factors,
the first two of which are the most critical: (1) whether
the stay applicant has made a strong showing that it is
likely to succeed on the merits; (2) whether the applicant
will be irreparably injured absent a stay; (3) whether
issuance of the stay will substantially injure the other
parties interested in the proceeding; and (4) where the
public interest lies. Hilton v. Brau,n,skill, 481 U.S. 770,
776 (198'7).
Without prejudicing the ultimate disposition of this
case by a merits panel, we conclude based upon the
papers submitted that the government has not met its
burden of showing it would be irreparably harmed in the
absence of a stay of the Court of Federal Claims
pr0ceedings.

3 BEARD V. US
Accordingly,
IT IS ORDERED THATf
The motion for a stay, pending appeal, of the proceed-
ings before the Court of Federal Claims is denied.
FoR THE CoURT
   /s/ Jan Horbaly
Date J an Horbaly
Clerk
F
cc: Farley P. Katz, Esq.  6l='Ei?PEA1.S FOR
ellen Pag@ nelson ssa _°E“’“°'"°""
NOV. 03 2011
s23
.|AN HORBALY
CLERK